DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1 & 2 should be designated by a legend such as --Prior Art--- (see details paragraphs [0002-0012] which discloses under background section of the original specification) because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 11, 13, 15-16 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (hereinafter, Chang) (US 7768353 B2, of record).
Regarding claims 1, 3, 9, 11, 16 & 19 Chang (Figs. 1C, 3A) discloses an amplifier system, comprising: a pre-driver (e.g., driver amp. 102) configured to receive the one or more input signals and amplify the one or more input signals to create one or more pre-amplified signals; a gain control circuit (e.g. circuit 114 and see column 4, lines 25 -28, gain being adjusted), configured to control gain of the pre-driver based on a gain control signal (signal 109); an amplifier (i.e., 104) configured to receive and amplify the one or more pre-amplifier input signals to create one or more amplified signals, the amplifier further having an output driver termination element (not shown, see Fig. 3A, feedback path includes monitoring block 156); and a bias control circuit (e.g., circuit 110, output bias signal to amplifier 104) connected between the pre-driver and the amplifier, the bias control circuit receiving at least one bias control circuit input current from the output driver termination element of the amplifier, wherein the pre-driver, bias control circuit, and the amplifier are formed on a same die (since the circuit may be used in the mobile communication, hence the circuit would be implemented in 
Regarding claim 5, 13 & 19 further wherein the pre-driver includes one or more amplifier sections (see Fig. 3A, driver circuit includes 302 and gain control includes 313), each of which receive a bias signal from the bias control circuit.
Regarding claim 15, wherein the amplifier further comprises an output driver termination element (not shown, see above discussion in claim 1) and the bias control circuit (110) receives the one or more bias control circuit input currents from the output driver termination element of the amplifier.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 4, 10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Albertini et al., (hereinafter, Albertini) (US 20120235744 A1).
Regarding claims 2, 4, 10 & 17-18, Chang teaches all of the limitations of claim 1 as set for the in the rejection record. The rejection thereof incorporated by reference. Claim 2 depend on claim 1. 
Chang does not explicit teach one or more transistors configured as level shifters that control a voltage; and the one or more transistors configured to ensure that the pre-driver bias current is insensitive to process variation and bias voltage variation.
Albertini (Fig.4) teaches an amplifier circuit comprising transistors (e.g., M1, M2) and level shift (e.g., transistors M3 and M4) and an output terminal XG1.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the circuit of Chang with the teaching of Albertini because in any practical implementation of Chang a known construction technique such as disclosed by Albertini would haven obvious to be employed.
Accordingly, as an obvious consequence above, the combination further teaches wherein the bias control circuit includes one or more transistors configured as level shifters that control a voltage provided the pre-driver; and the one or more transistors can be configured to ensure that a pre-driver bias current is insensitive to process variation and bias voltage variation.
Claims 6, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of FERRER (US 4885550 A).
Regarding claims 6, 14 & 20, Chang teaches all of the limitations as discussed above in claim 5 except for wherein each amplifier section is formed from two transistors in a common source configuration.
FERRER (Fig.1) teaches an amplifier circuit comprising transistors (15 & 19) formed from two transistors in a common source configuration. 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the circuit of Chang with the teaching of FERRER because in any practical implementation of Chang a known construction technique such as disclosed by FERRER would haven obvious to be employed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Beall (US 5920230 A).
Regarding claim 7, Chang teaches all of the limitations as discussed above in claim 1 except wherein the amplifier is a DC coupled amplifier having cascode connected transistors.
Beall (Fig.2) teaches an amplifier circuit comprising having cascode connected transistors (e.g. 58, 56 etc..).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the circuit of Chang with the teaching of Beall because in any practical implementation of Chang a known 

Response to Arguments

Applicant’s arguments with respect to claims 1-7, 9-11 & 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843